      Case 3:15-cr-02932-H Document 1070 Filed 04/30/20 PageID.4122 Page 1 of 1


1
2
3
4
5
6
7                               UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                        )        Case No. 15CR2932-H
                                                      )
11                                Plaintiff,          )
                                                      )        JUDGMENT AND
                           v.                         )        ORDER OF DISMISSAL
12                                                    )
                                                      )
13   STEPHEN BEDNAR (16),                             )
                                                      )
14                                Defendant.          )
                                                      )
15                                                    )
16
17          Good cause appearing and based upon the motion of the Government (Doc. No.
18   1069), the Court grants the Government’s motion to dismiss with prejudice the
19   Indictment (Doc. No. 1) and Superseding Information (Doc. No. 975) in the above
20   entitled case against Defendant Stephen Bednar. The Defendant is hereby discharged
21   and the bond is hereby exonerated in this case.1
22          IT IS SO ORDERED AND ADJUDGED.
23
24          DATED: April 30, 2020                ________________________________
                                                 HONORABLE MARILYN L. HUFF
25
                                                 UNITED STATES DISTRICT JUDGE
26
27          1
              If the bond was secured by a cash deposit and/or property, defense counsel must prepare an
28   order to disburse funds and/or release collateral and submit the proposed order, pursuant to General
     Order 635 (S.D. Cal. February 6, 2014), to the Magistrate Judge who set the bail conditions.
                                                     -1-
